           Case 1:20-cv-06885-GHW Document 35 Filed 09/29/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/29/2020
------------------------------------------------------------------X
  CITY OF SYRACUSE, NY, et al.,                                   :
                                                                  :
                                                  Plaintiffs, :
                              -against-                           :      1:20-cv-6885-GHW
                                                                  :
  BUREAU OF ALCOHOL, TOBACCO,                                     :           ORDER
  FIREARMS AND EXPLOSIVES, et al.,                                :
                                                                  :
                                               Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         As stated on the record during the September 29, 2020 telephone conference, the briefing

schedule for the parties’ anticipated motions for summary judgment is as follows:

              (a) Defendants will produce the administrative record by October 26, 2020;

             (b) Plaintiffs’ motion for summary judgment will be filed by November 25, 2020;

              (c) Defendants’ cross-motion for summary judgment will be filed by January 8, 2021;

              (d) Plaintiffs’ reply/opposition will be filed by February 5, 2021; and

              (e) Defendants’ reply on any cross-motion will be filed by February 19, 2021.

         The parties are directed to comply with the Southern District of New York’s Local Rules

and the Court’s Individual Rules of Practice in Civil Cases, specifically the Rules governing motions

for summary judgment and courtesy copies. The parties are directed to submit the full

administrative record in electronic format with Optical Character Recognition along with their

courtesy copies. The parties are further directed to confer regarding the appropriate page limits for

the motions for summary judgment and if necessary, submit a written request to the Court for an

extension of the Court’s default rules.
         Case 1:20-cv-06885-GHW Document 35 Filed 09/29/20 Page 2 of 2



       Furthermore, for the reasons stated on the record during the September 29, 2020

conference, the deadline for Defendants to answer the complaint is adjourned to 14 days after the

Court’s resolution of the motions for summary judgment.

       The initial pretrial conference scheduled for November 9, 2020 is adjourned. If necessary,

the Court will reschedule an initial pretrial conference upon its resolution of the motions for

summary judgment.

       SO ORDERED.

 Dated: September 29, 2020                           _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                   2
